Citation Nr: 0606418	
Decision Date: 03/06/06    Archive Date: 03/14/06	

DOCKET NO.  03-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
neck injury. 

2.  Entitlement to service connection for the residuals of a 
right shoulder injury.

3.  Entitlement to service connection for the residuals of 
back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to 
August 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This case was previously before the Board in May 2004, at 
which time it was remanded for additional development.  The 
case is now once more before the Board for appellate review.

Upon review of this case, it is clear that the veteran has 
failed to perfect his appeal regarding the issues of service 
connection for bilateral hearing loss and the residuals of 
bilateral trenchfoot.  Accordingly, those issues are not 
currently before the Board.

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for the residuals of back 
injury is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will inform you if 
further action is required on your part.


FINDINGS OF FACT

1.  A chronic neck disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of some incident or incidents of the veteran's period 
of active military service.
2.  A chronic right shoulder disorder is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents occurring during 
the veteran's period of active military service.


CONCLUSIONS OF LAW

1.  A chronic neck disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A chronic right shoulder disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in correspondence of August 2003, and again in 
May and October 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence pertaining to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a May 2003 
Statement of the Case (SOC), and an August 2005 Supplemental 
Statement of the Case (SSOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding the 
veteran's claims.  By way of these documents, they were also 
specifically informed of the cumulative evidence already 
provided to VA, or obtained by the VA on the veteran's 
behalf.  Additionally, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and postservice medical 
records and examination reports.  Under the circumstances of 
this case, the veteran has received the notice and assistance 
contemplated by law, and adjudication of his claims poses no 
risk of prejudice to him.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides a plausible basis for factual conclusions, 
and where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual Background

A service clinical record dated in January 1983 reveals that 
the veteran was seen at that time for a complaint of right 
shoulder pain.  Apparently, following a forced march the 
previous day, the veteran had experienced his right shoulder 
being "hot" and painful.  Physical examination was consistent 
with difficult movement on range of motion.  Also noted was 
pain in the middle of the scapula, though with no evidence of 
deformity or discoloration.  The clinical assessment was of a 
possible pulled muscle.

Shortly thereafter, the veteran was seen for follow-up of his 
right shoulder pain.  According to the veteran, his pain was 
now much improved.  Physical examination revealed a full 
active range of motion, though with some crepitus.  It was 
recommended that the veteran continue taking his previously 
prescribed medication, and return for further follow up as 
needed.

A service separation examination of July 1983 revealed no 
evidence of neck or right shoulder disability.

A private outpatient treatment record dated in April 1991 
reveals that the veteran was seen at that time for a 
complaint of a "crick" in his neck of three days' duration.  
Reportedly, the veteran had awakened three days earlier with 
pain in the back of his neck which increased with movement.  
Physical examination was negative for any tenderness of the 
neck, though there was pain on flexion, extension, and 
rotation.  Also noted was that range of motion of the 
veteran's neck was markedly restricted.  Treatment was with 
medication and moist heat.

During the course of private outpatient treatment in 
September 1992, the veteran complained of pain in his right 
shoulder, as well as some numbness in his third, fourth, and 
fifth fingers.  Noted at the time was that the veteran's 
cervical spine showed some reversal of the normal curvature 
with a possible C5-C6 disc.  The clinical assessment was neck 
pain, cervical disc.

Private medical records dated in July and August 1999 show 
treatment at that time for various neck problems.  In an 
entry of late July 1999, the veteran indicated that he had 
experienced some problems with neck pain, but "never anything 
like this."  

A private medical record dated in February 2000 reveals that 
the veteran was seen at that time for, among other things, a 
complaint of pain in his right shoulder.  Reportedly, the 
veteran had recently been doing a lot of heavy lifting.  The 
clinical assessment was tendinitis of the right shoulder.

A VA outpatient treatment record dated in early November 2000 
was significant for a history of right shoulder injury.

During the course of a hearing before the undersigned Acting 
Veterans Law Judge in September 2003, the veteran offered 
testimony regarding the nature and etiology of his claimed 
neck and right shoulder disabilities.

In correspondence of July 2004, one of the veteran's former 
service colleagues wrote that, while he did not witness the 
veteran's shoulder injuries, he did recall that the ordeal of 
getting "stripes pinned" was a common practice among the 
Infantry at Okinawa.  Regarding the veteran's neck injury, it 
was his friend's recollection that it occurred during a 
return from base camp to the defensive perimeter by truck.  
Reportedly, at that time, the veteran's truck "ran off a 
cliff."  Following the incident, the veteran complained of 
neck pain to his friend, but did not ask for a corpsman.

In March 2005, a VA medical examination was accomplished 
which involved a review of the veteran's claims folder.  At 
the time of examination, the veteran stated that, in 1981, 
while in service, he underwent "a hazing experience," during 
the course of which he was repeatedly struck on both 
shoulders.  According to the veteran, at that time, he did 
not seek medical attention.  However, in 2002, due to 
increasing symptoms, he consulted his family physician, who 
referred him to an orthopedic surgeon.  According to the 
veteran, at that time, he received a diagnosis of arthritis 
followed by treatment with physical therapy and anti-
inflammatory medication.  Reportedly, the veteran's right 
shoulder improved, but his left shoulder worsened.

Regarding his right shoulder, the veteran complained of pain, 
crunching, weakness, and numbness.  Reportedly, lying on his 
right side and performing overhead motions caused increased 
pain.

When questioned regarding his cervical spine, the veteran 
stated that, while a passenger in a truck in 1982, the truck 
suddenly stopped, causing the veteran to injure his neck.  
According to the veteran, at that time, he did not seek 
medical attention.  However, in 1996, he saw his family 
physician for numbness in his right shoulder.  At that time, 
according to the veteran, he was advised that he had "a 
crushed disc."

Current complaints regarding the veteran's cervical spine 
consisted of a dull-aching pain in the back of his neck with 
no radiation.  Reportedly, this pain increased with prolonged 
driving, sitting, bicycling, or riding his lawnmower.  
Apparently, the pain was associated with a "pins and needles" 
feeling in the veteran's hands.

On physical examination, the veteran mounted and dismounted 
the examining table with no difficulty.  Nor did he 
experience any difficulty in getting dressed or undressed.  
Examination of the veteran's right shoulder showed no 
evidence of swelling, tenderness, atrophy, heat, or redness.  
Examination of the veteran's neck showed a normal lordotic 
curve, with no muscle spasm, tenderness, or fixed deformity.  
All muscle groups of both upper extremities were grade 5.  
There was no loss of sensation in either upper extremity, and 
grasp was excellent bilaterally.  At the time of examination, 
there was no evidence of any atrophy of the veteran's neck.

Radiographic studies of the veteran's right shoulder showed 
no evidence of any recent or old trauma, and no findings 
consistent with degenerative processes.  Bone and joint 
architecture were described as normal.  X-ray studies of the 
veteran's neck showed mild narrowing at the C4-C5 disc space, 
with minimal spurring anteriorly.  The pertinent diagnoses 
were recurrent pain in the right shoulder; and mild 
degenerative disc disease at the level of the 4th and 5th 
cervical vertebrae.

In the opinion of the examiner, there was inadequate 
documentation to determine the etiology of the veteran's 
right shoulder or neck conditions.  Based on a review of the 
claims folder, in conjunction with his examination of the 
veteran, his 43 years of experience, and the veteran's 
history, the orthopedic surgeon was of the opinion that it 
was "less than likely" that the veteran's conditions were 
related to any documented inservice injury.  This was 
particularly the case given the lack of objective findings on 
examination, and minimal to absent documentation in the 
record.  According to the examining physician, findings on 
X-ray were consistent with a person of the veteran's age 
engaged in the usual work and home physical activities.

Analysis

The veteran in this case seeks service connection for chronic 
neck and right shoulder disabilities, claimed as the 
residuals of various inservice injuries.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may additionally be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, service medical records fail to document 
the existence of chronic neck or right shoulder disabilities.  
While on various occasions in service, the veteran received 
treatment for certain right shoulder complaints, these 
episodes were acute and transitory in nature, and resolved 
without residual disability.  As of the time of a service 
separation examination in July 1983, the veteran's spine and 
musculoskeletal system (including his neck) were within 
normal limits, as were his upper and lower extremities, and 
no pertinent diagnoses were noted.  The earliest clinical 
indication of the presence of any of the disabilities at 
issue is revealed by private medical records dated in the 
early 1990's, almost 10 years following the veteran's 
discharge from service, at which time there was noted the 
presence of a possible C5-C6 disc.  A chronic right shoulder 
disability was similarly noted at a point in time many years 
following the veteran's discharge from service.  
Significantly, at no time have medical personnel attributed 
the veteran's neck or right shoulder disabilities to an 
incident or incidents of his period of active military 
service.  

The Board observes that, following a VA orthopedic 
examination in March 2005, which examination involved a full 
review of the veteran's claims folder, the examiner was of 
the opinion that there was "inadequate documentation" to 
determine the etiology of the veteran's right shoulder or 
neck disabilities.  This was based not only on a review of 
the veteran's claims folder, but on physical examination of 
the veteran, and the physician's 43 years of experience as an 
orthopedic surgeon.  Based on a full review of the evidence, 
it was the opinion of the examining physician that the 
veteran's disabilities were "less than likely" related to any 
documented inservice injury.

The Board has taken into consideration the veteran's 
testimony regarding the nature and etiology of the 
disabilities at issue.  Such testimony, while informative, is 
regrettably not probative when taken in conjunction with the 
entire evidence of record.  The Board does not doubt the 
sincerity of the veteran's testimony.  Such testimony, 
however, in and of itself, does not provide a persuasive 
basis for a grant of the benefits sought in light of the 
evidence as a whole.


ORDER

Service connection for the residuals of neck injury is 
denied.

Service connection for the residuals of a right shoulder 
injury is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for residuals of an injury to his back.  
In pertinent part, it is contended that the veteran's current 
(low) back disability is the result of an incident in 
service, at which time he was carrying a fellow Marine as 
part of a recreational activity.

In that regard, in late January 2006, slightly more than two 
months following the transfer of the veteran's case to the 
Board, there was received at the Board additional evidence 
regarding his claim of service connection for a back 
disorder.  That evidence consisted of a statement from the 
veteran's former spouse, as well correspondence from his 
private physician to the effect that the veteran's chronic 
back pain was the result of an injury he sustained "at age 
19 while in the Marine Corps."  Such evidence clearly 
relates to and/or has a bearing on the veteran's claim of 
service connection for the residuals of back injury, and must 
therefore, absent a waiver, be referred to the agency of 
original jurisdiction (in this case, the RO) for initial 
review.  Currently, there exists no written waiver (as 
required by regulation) of the veteran's right of initial RO 
review of the recently-submitted evidence.  38 C.F.R. 
§ 20.1304(c) (2005)

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2005, the date of the 
veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The RO should then review the 
veteran's claim for service connection 
for the residuals of back injury, 
specifically taking into account the 
recently submitted evidence from the 
veteran's private physician and former 
spouse.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in August 2005.  An appropriate period of 
time should be allowed for response.  




	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


